Title: Thomas Jefferson to Patrick Gibson, 26 November 1819
From: Jefferson, Thomas
To: Gibson, Patrick


					
						Dear Sir
						
							Monticello
							Nov. 26. 19.
						
					
					Your’s of the 11th came to hand yesterday only. how it could have slumbered 15. days on the road is inexplicable but by great default. it happens in this case to produce no ill because on the day of the date of yours I had forwarded to you the notes desired, which you probably recieved a day or two after.
					I am really miserable at the state of our river, and the continuance of the most obdurate drought ever known. since June there has not been water enough to float an empty boat, except by a rain which fell on the 9th of October, and the next day 100. barrels of flour were sent off for me. the boats were detained at Wood’s locks until the water left them, one excepted which got down (Gilmer’s) and I thought he had had a part of my flour, but your letter induces me to suppose he had not. I learnt a day or two ago that the master of the boats had gone to them with a view of getting on by half loads, and employing additional boats. I hope therefore it is gone on. I believe that I have between 3. and 4. hundred barrels of flour now ready in the mill and waiting only for a good rain, after which it shall be forwarded as fast as boats can be procured. there will be some difficulty in this as the accumulation of flour is general. I am sorely uneasy at the continuance of so large a balance against me, but such an accident of drought & low water never before happened. Accept assurances of my great esteem & respect
					
						
							Th: Jefferson
						
					
				